Per Curiam.
A motion is make to strike tie briefs of tie appellants in tiis case and dismiss tie appeal, for tie reason tiat Rule 8 of tiis court, in relation to tie size of briefs, ias been violated. Tiis rule was made for convenience in binding tie briefs and ordinarily a motion to dismiss would not be granted. But tie appellants’ briefs in tiis instance siowing suci a flagrant violation of tie rule, and it furtier appearing tiat, after iaving tieir attention called to tiis matter by tie respondents’ brief, a reply brief was filed wiici is as objectionable as their opening brief, and no excuse whatever being offered for tie violation of tie rule, tie appellants’ briefs will be stricken and tie appeal dismissed.